DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso-Ruiz (US Patent Publication No. 2017/0357398; hereinafter Alonso) in view of Miura et al. (US Patent Publication No. 2016/0357353; hereinafter Miura).
With reference to claim 1, Alonso discloses a method of providing content executed in a computer device (see Fig. 5A) having at least one processor (504) configured to execute computer-readable instructions included in a memory (506) (see paragraphs 119-120; Fig. 5A), the method comprising:
displaying (54), by the at least one processor, content (“Select Content to Watch”) corresponding to a content item (Item A-1 through F-1) of a plurality of content items on a first screen (602) and a list of the content items (Item A-1 through F-1) on a second screen (604) of a dual screen of the computer device wherein said first screen (602) is different from said second screen (604) (see paragraph 125; Fig. 6A); and 
when the content is displayed on the first screen (602), highlighting (focus, 606), by the at least one processor (504), a content item (Item A-1 through F-1) corresponding to the content in the list on the second screen (604) in a forward moving mode (603) in which content corresponding to the list of contents is continuously displayed on the first screen (602) in response to a scrolling input (603) made on the second screen (604) (see paragraphs 126-127; Figs. 6B-D)
wherein in the forward moving mode (603) next content (Item E-1) corresponding to a next content item of the plurality of content items (Item A-1 through F-1) in the list is continuously displayed on the first screen (602) (see paragraph 126; Figs. 6B-C).
While Alonso teaching continuously displaying on the first screen (602) in response to scrolling input made on the second screen (604), there fails to be disclosure of scrolling input made on the first screen as recited.
Miura discloses a system and device for displaying content in a first screen (104) of a computer device and a list of content items (content scrubber, 108) in a second screen (106) of the computer device (see abstract; paragraph 23; Fig. 1) wherein highlighting (114) a content item (#8) indicative of the content being displayed on the first screen (104) in the list of contents (108) is continuously displayed on the first screen (104) in response to a scrolling input made on the first screen (104) (paragraphs 40, 65-66; Figs. 3, 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of synchronizing the content displayed and the list of contents similar to that which is taught by Miura to thereby allow synchronization of the first screen and the second screen based on the location of user input (see Miura; paragraph 3).

claim 2, Alonso and Miura disclose all that is required as explained above with reference to claim 1, wherein Alonso further discloses wherein the content on the first screen (602) and the list of content items (Item A-1 through F-1) on the second screen (604) are displayed through a web browser (browser module, 147) supporting a dual screen function (see paragraphs 75-76; Fig. 1A).

With reference to claim 3, Alonso and Miura disclose all that is required as explained above with reference to claim 1, wherein Miura further discloses wherein highlighting (114) the content item (108) comprises moving the highlight (114) in the list of content items from a previous content item (BB) indicative of previous content to a next content item (CC) indicative of next content, when the previous content item (BB) moves onto the next content item (CC) in response to the scrolling input to the first screen (see paragraph 40; Figs. 1, 3).

With reference to claim 4, Alonso and Miura disclose all that is required as explained above with reference to claim 3, wherein Miura further discloses highlighting (114) the content item (110) comprises adjusting the list of content items (108) by scrolling the list of content items so that the highlight (114) is located within a given range using at least one reference line on the second screen (106) (in teaching the selected 

With reference to claim 5, Alonso and Miura disclose all that is required as explained above with reference to claim 3, wherein Alonso further discloses wherein highlighting (606) the content item (Item A-1 through F-1) comprises scrolling (603) the list of content items by a maximum length at timing at which the highlight (606) in the list of content items reaches a critical location (end of list) on the second screen (see paragraph 127).

With reference to claim 6, Alonso and Miura disclose all that is required as explained above with reference to claim 3, wherein Alonso further discloses wherein highlighting (606) the content item (Item A-1 through F-1) comprises scrolling (603) the list of content items by a unit length when the highlight (606) in the list of content items (Item A-1 through F-1) moves on the second screen (604) (one icon being a unit length; see paragraphs 126-127).

With reference to claim 7, Alonso and Miura disclose all that is required as explained above with reference to claim 3, wherein Miura further discloses highlighting (114) the content item further comprises: content items in response to a scrolling input to the second screen (see paragraph 26); and adjusting the list of content items by scrolling the list of content items so that the highlight content items is located within a given range using at least one reference line on the second screen (see paragraph 26), when an additional scrolling input for the second screen is not present for a given time or a scrolling input to the first screen is present (see paragraph 27).

With reference to claim 9, Alonso and Miura disclose all that is required as explained above with reference to claim 1, wherein Alonso further discloses a non-transitory computer-readable recording medium storing a program which, when executed by a computer, causes the computer to perform the method of providing content explained above (see paragraph 23).

With reference to claim 10, Alonso discloses a computer device (see Fig. 5A) comprising:
at least one processor (504) implemented to execute computer-readable instructions included in a memory (506); and
a display unit (54) in communication with said at least one processor (504) and including a first screen (602) and a second screen (604), said display unit being configured to display content (“Select Content to Watch”) corresponding to a content item (Item A-1 through F-1) of a plurality of content items on a first screen (602) and a list of the content items (Item A-1 through F-1) on a second screen (604), wherein said first screen is different from said second screen (see paragraph 125; Fig. 6A),
wherein the at least one processor comprises:
an association unit (processor 504) configured to highlight (focus, 606) a content item (Item A-1 through F-1) corresponding to the content in the list on the second screen in a forward moving mode (603), is continuously displayed on the first screen (602) in response to a scrolling input (603) made on the second screen (604) (see paragraphs 126-127; Figs. 6B-D).
While Alonso teaching continuously displaying on the first screen (602) in response to scrolling input made on the second screen (604), there fails to be disclosure of scrolling input made on the first screen as recited.
Miura discloses a system and device for displaying content (#8) in a first screen (104) of a computer device and a list of content items (content scrubber, 108) in a second screen (106) of the computer device (see abstract; paragraph 23; Fig. 1) wherein highlighting (114) a content item (108) indicative of the content (#8) being displayed on the first screen (104) in the list of contents (108) is continuously displayed on the first screen (104) in response to a scrolling input made on the first screen (104) (paragraphs 40, 65-66; Figs. 3, 6-7).


With reference to claim 11, Alonso and Miura disclose all that is required as explained above with reference to claim 10, wherein Alonso further discloses wherein the display unit (54) displays the content on the first screen (602) and displays the list of content items (Item A-1 through F-1) on the second screen (604), through a web browser (browser module, 147) supporting a dual screen function (see paragraphs 75-76; Fig. 1A).

With reference to claim 12, Alonso and Miura disclose all that is required as explained above with reference to claim 10, wherein Miura further discloses the association unit (processor) moves the highlight (114) in the list of content items (108) from a previous content item (BB) indicative of previous content to a next content (CC) item indicative of next content, when the previous content moves onto the next content in response to the scrolling input to the first screen (see paragraph 40; Figs. 1, 3).

claim 13, Alonso and Miura disclose all that is required as explained above with reference to claim 12, wherein Miura further discloses the association unit adjusts the list of content items (110) by scrolling the list of content items (110) so that the highlight (114) is located within a given range using at least one reference line on the second screen (106) (in teaching the selected thumbnail may be distinctively be placed at the center of the list; see paragraphs 24-25).

With reference to claim 14, Alonso and Miura disclose all that is required as explained above with reference to claim 12, wherein Alonso further discloses wherein the association unit scrolls (603) the list of content items (Item A-1 through F-1) by a maximum length at timing at which the highlight (606) in the list of content items reaches a critical location (end of list) on the second screen (see paragraph 127).

With reference to claim 15, Alonso and Miura disclose all that is required as explained above with reference to claim 12, wherein Alonso further discloses wherein the association unit scrolls (603) the list of content items (Item A-1 through F-1) by a unit length when the highlight (606) in the list of content items (Item A-1 through F-1) moves on the second screen (604) (one icon being a unit length; see paragraphs 126-127).

claim 16, Alonso and Miura disclose all that is required as explained above with reference to claim 12, wherein Miura further discloses wherein the association unit scrolls the list of contents in response to a scrolling input to the second screen (see paragraph 26); and
adjusts the list of content items by scrolling the list of content items so that the highlight is located within a given range using at least one reference line on the second screen (see paragraph 26), when an additional scrolling input for the second screen is not present for a given time or a scrolling input to the first screen is present (see paragraph 27).

With reference to claim 18, Alonso and Miura disclose all that is required as explained above with reference to claim 1, wherein Miura further discloses each content (#5-#8) corresponding to each content item of the content items includes a plurality of scene images (8a-8c), and wherein the method further comprises, in the forward moving mode (scrolling), sequentially displaying, on the first screen (104), a plurality of scene images (#8a-#8c) of the content corresponding to the content item (#8) in response to a scrolling input made on the first screen (104) (see paragraphs 33-34, 39; Fig. 2); and sequentially displaying, on the first screen, a plurality of scene images of the next content corresponding to the next content item in response to a scrolling input made on a last scene 

With reference to claim 19, Alonso and Miura disclose all that is required as explained above with reference to claim 10, wherein Miura further discloses wherein each content (#5-#8) corresponding to each content item of the content items includes a plurality of scene images (8a-8c), and wherein in the forward moving mode (scrolling), the processor:
sequentially displays, on the first screen (104), a plurality of scene images (8a-8c) of the content corresponding to the content item (#8) in response to a scrolling input made on the first screen (104) (see paragraphs 33-34, 39; Fig. 2); and sequentially displays, on the first screen, a plurality of scene images of the next content corresponding to the next content item in response to a scrolling input made on a last scene image of the content corresponding to the content item on the first screen (104) (see paragraphs 34-35, 39; Fig. 2).


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso and Miura as applied to claim 1 or 10 above, and further in view of Moon (US Patent Publication No. 20150169161).
claim 8, while disclosing all that is required as explained above with reference to claim 1, however fails to disclose a page unit for displaying the list of contents as recited.
Moon discloses a display method and scrolling function wherein displaying, by the at least one processor (140) (see paragraphs 40, 34; Fig. 1), a list of content items (301) in a page unit when the list of content items is composed of a plurality of pages (see paragraph 23); and
controlling, by the at least one processor, the list of content items on the second screen so that a previous page automatically moves onto a next page in the forward moving mode (see paragraphs 24-25, 35, 63).
Therefore, it would have been obvious to allow the usage of a plurality
of pages similar to that which is taught by Moon for scrolling a list and
content arrangement similar to that which is taught by Alonso and Miura to
thereby allow for automatic scrolling over a plurality of pages without
causing the user to repeatedly preform scroll input (see Moon; paragraph 8).

With reference to claim 17, while disclosing all that is required as explained above with reference to claim 10, however fails to disclose a page unit for displaying the list of contents as recited.
Moon discloses a display unit and scrolling function wherein displaying, by the at least one processor (140) (see paragraphs 40, 34; Fig. 1), wherein the display unit displays a list of content items (301) in a page unit when the content items is composed of a plurality of pages (see paragraph 23); and the association unit (processor) controls the list of content items on the second screen so that a previous page automatically moves onto a next page in the forward moving mode (see paragraphs 24-25, 35, 63).
Therefore, it would have been obvious to allow the usage of a plurality
of pages similar to that which is taught by Moon for scrolling a list and
content arrangement similar to that which is taught by Alonso and Miura to
thereby allow for automatic scrolling over a plurality of pages without
causing the user to repeatedly preform scroll input (see Moon; paragraph 8).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LOGAN et al. (USPGPub 2004/0255336) discloses a method and apparatus for providing a list and content arrangement of a split screen display device which permits the user to view content related to the highlight item of the list (see abstract, paragraphs 45-53; Fig. 4).
SENPUKU et al. (USPGPub 2005/0083642) discloses a mobile communications device having a first and second display device, wherein when the second display device is functional, the controller automatically selects content related to content on the first display 
WOLFF et al. (US 6,833,848) discloses a method and system that allows for displaying a plurality of media objects in a first display area and a selected media object in a second display area which allows the user simple navigation of the visual data (see abstract; column 4, lines 48-65; column 7, lines 1-64; Figs. 1-2).
GÄRDENFORS et al. (US 2014/0245213) discloses a computer device having a first display screen and a second display screen for displaying a list of contents and the content on each of the two display screens; (see paragraphs 84-85; Fig. 5).


Response to Arguments
Applicant's arguments filed 02/23/22 have been fully considered but they are not persuasive.  The applicant argues that the combination of references, Alonso in view of Miura, fail to disclose wherein said first screen is different from said second screen, as recited in claims 1 and 10.  The examiner agrees that both Alonso and Miura disclose a single display, however, the display of the computer device includes a first screen and a second screen different from the first screen.  The examiner finds that the applicant may not be claiming the invention as intended.  The specification and claims 1 and 10 as argued by the applicant.  The claims, for example, should recite the electronic device includes a first display unit with a first screen and a second display unit with a second screen as described if it is to be argued by the applicant.  Further, with reference to claims 18 and 19, the applicant argues that Miura fails to disclose displaying a plurality of content items in their entireties on the first display screen.  However, the claims do not require a plurality of content items being display in their entireties as argued by the applicant due to scrolling in the first screen to access the plurality of scenes of the content.  The claims recite a displaying a plurality of scene images of the content corresponding to the content item in response to a scrolling input on the first screen, and scrolling to the next content item when the last scene of the plurality of scene images of the current content.  The examiner finds that Miura discloses scrolling in the first screen area as well as accessing image scenes of the content displayed on the first screen by scrolling, wherein at the end of the scenes the next content is displayed (see paragraphs 23-25, 35, 63).  For these reasons, the examiner finds that the combination of references discloses the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625